                                              Case 2:19-cv-01216-JCM-BNW Document 8 Filed 03/11/20 Page 1 of 3



                                         1        Malani Dale Kotchka-Alanes (NV State Bar # 13168)
                                                  LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                         2        3993 Howard Hughes Parkway, Suite 600
                                                  Las Vegas, NV 89169
                                         3        mkotchkaalanes@lrrc.com
                                                  Tel: (702) 949-8200
                                         4        Fax: (702) 949-8398
                                         5        Bruce E. Samuels (AZ State Bar # 015996)
                                                  (Pro Hac Vice Application Forthcoming)
                                         6        LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                                  201 East Washington Street, Suite 1200
                                         7        Phoenix, AZ 85004-2595
                                                  bsamuels@lrrc.com
                                         8        Tel: (602) 262-0216
                                                  Fax: (602) 734-3859
                                         9
                                             Attorneys for Plaintiff Bulwark Extermination, LLC
3993 Howard Hughes Parkway, Suite 600




                                        10
                                                                             UNITED STATES DISTRICT COURT
                                        11
                                                                                  DISTRICT OF NEVADA
                                        12
                                             BULWARK EXTERMINATING, LLC, an                    Case No.: 2:19-cv-01216-JCM-BNW
Las Vegas, NV 89169




                                        13   Arizona limited liability company,
                                        14                            Plaintiff,
                                             v.                                               STIPULATED PERMANENT
                                        15                                                    INJUNCTION AND ORDER OF
                                             TEVITA T. FINE, an individual; and FINE          DISMISSAL
                                        16   EXTERMINATING, LLC, a Nevada limited
                                             liability company,
                                        17

                                        18                            Defendants.

                                        19             Plaintiff Bulwark Exterminating, LLC (“Bulwark”) and Defendants Tevita T. Fine, also
                                        20   known as David Fine (“Fine”), and Fine Exterminating, LLC (collectively, “Defendants”), in
                                        21   compromise and settlement of this action, hereby stipulate to the entry of this Stipulated Permanent
                                        22   Injunction.
                                        23             Upon stipulation of the parties and for good cause appearing, IT IS ORDERED that
                                        24    Defendants, along with their directors, principals, officers, agents, servants, employees,
                                        25    representatives, successors, and assigns, and all those persons or entities acting in concert or
                                        26    participation with them:
                                        27          1. Are enjoined through November 30, 2022, from soliciting, servicing, diverting, taking
                                        28             away, or in any manner attempting to persuade any client or customer of Bulwark (or
                                             Case 2:19-cv-01216-JCM-BNW Document 8 Filed 03/11/20 Page 2 of 3



                                         1             anyone who has been a Bulwark customer in this past 3 years) to alter or discontinue his,
                                         2             her or its relationship with Bulwark, or to receive pest control services from Defendants.
                                         3          2. Are permanently and forever enjoined from:
                                         4                 a. Using or retaining any customer information learned at, or obtained through or
                                         5                    from, Bulwark (including information gained from other Bulwark employees,
                                         6                    Bulwark tablets, or any other Bulwark resource), except for the customer
                                         7                    information listed on Exhibit A to the parties’ Settlement Agreement.
                                         8                 b. Using Bulwark’s trademark (United States Trademark Registration No.
                                         9                    78010689), or other reproduction, counterfeit, copy, colorable imitation or
3993 Howard Hughes Parkway, Suite 600




                                        10                    confusingly similar variations thereof in any advertising, marketing, or promotion
                                        11                    of any kind or nature in any form or media, now known or hereafter created,
                                        12                    including but not limited to on business cards, service agreements, vehicles, and
Las Vegas, NV 89169




                                        13                    uniforms.
                                        14                 c. Engaging in unfair competition by suggesting in any way that Defendants’ services
                                        15                    are affiliated or connected with, or approved or sponsored by, Bulwark.
                                        16             IT IS FURTHER ORDERED that upon entry of this Stipulated Permanent Injunction and
                                        17   Order of Dismissal, this action is hereby dismissed.
                                        18   ////
                                        19   ////
                                        20   ////
                                        21   ////
                                        22   ////
                                        23   ////
                                        24   ////
                                        25   ////
                                        26   ////
                                        27   ////
                                        28   ////
                                                                                               -2-
                                             Case 2:19-cv-01216-JCM-BNW Document 8 Filed 03/11/20 Page 3 of 3



                                         1          IT IS FURTHER ORDERED that this Court will retain jurisdiction over the Parties and of
                                         2   this matter in law and equity for purposes of enforcing and/or adjudicating claims of violations of
                                         3   this Stipulated Injunction, and any disputes arising out of or in connection with the parties’
                                         4   Settlement Agreement. Any proceeding to enforce the terms of this Permanent Injunction or the
                                         5   Settlement Agreement shall be resolved by motion without the necessity of filing a new and
                                         6   separate action.
                                         7      DATED this 11th day of March, 2020.
                                         8
                                                                                  LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                         9
                                                                                   By:      /s/ Malani Dale Kotchka-Alanes_______________
3993 Howard Hughes Parkway, Suite 600




                                        10
                                                                                         Malani Dale Kotchka-Alanes (NV State Bar # 13168)
                                        11                                               Bruce E. Samuels (AZ State Bar # 015996)
                                                                                         (Pro Hac Vice Application Forthcoming)
                                        12                                               LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                                                                         3993 Howard Hughes Parkway, Suite 600
Las Vegas, NV 89169




                                        13                                               Las Vegas, NV 89169
                                                                                         mkotchkaalanes@lrrc.com
                                        14                                               bsamuels@lrrc.com
                                                                                         Attorneys for Plaintiff Bulwark Exterminating, LLC
                                        15
                                                                                  PALMER LAW
                                        16

                                        17                                         By:       /s/ William B. Palmer, II*____________________
                                                                                         William B. Palmer, II, Esq. (NV State Bar # 1803)
                                        18                                               PALMER LAW
                                                                                         8430 W. Lake Mead Boulevard, Suite 100
                                        19                                               Las Vegas, NV 89128
                                                                                         wpalmer@wbpalmer.com
                                        20                                               Attorney for Defendants

                                        21                                        *Electronic signature affixed with permission

                                        22                                        IT IS SO ORDERED:
                                        23

                                        24
                                                                                                 ____________________________________
                                        25                                               UNITED STATES DISTRICT JUDGE

                                        26
                                                                                                 March 12, 2020.
                                                                                         DATED: _______
                                        27

                                        28
                                                                                              -3-
